DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on 8/26/2022 has been entered.  Claim 25 was cancelled.  Claims 1-4, 6-16, and 21-24 are pending in the application.

Response to Arguments
Applicant’s arguments filed on 8/26/2022 have been fully considered and are persuasive.   

Allowable Subject Matter
Claims 1-4, 6-16, and 21-24 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or reasonably suggest an ion filter for filtering ions in a gas sample, the ion filter comprising:
a plurality of electrodes;
a first ion channel for filtering ions from a target chemical in the gas sample, wherein the first ion channel defines a gap between a first pair of electrodes in the plurality of electrodes and has a first ion channel gap width; 
a second ion channel for filtering ions from the target chemical in the gas sample, wherein the second ion channel defines a gap between a second pair of electrodes in the plurality of electrodes and has a second ion channel gap width; and
a monolithic electrode layer,
wherein each ion channel and each of the plurality of electrodes are located within the monolithic electrode layer, and
wherein the first ion channel gap width is greater than the second ion channel gap width.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Schneider (US 2016/0320342), who teaches a differential mobility spectrometry system comprising a plurality of electrodes, a first ion channel defining a gap for filtering ions from a target chemical in a gas sample, a second ion channel defining a gap, wherein the first ion channel gap width is greater than the second ion channel gap width; however Schneider fails to further teach a monolithic electrode layer, wherein each ion channel and each of the plurality of electrodes are located within the monolithic electrode layer.
The primary reason for allowance of the claims is the combination of the ion filter’s plurality of electrodes, the first ion channel for filtering ions from a target chemical in the gas sample, wherein the first ion channel defines a gap between a first pair of electrodes in the plurality of electrodes and has a first ion channel gap width, the second ion channel for filtering ions from the target chemical in the gas sample, wherein the second ion channel defines a gap between a second pair of electrodes in the plurality of electrodes and has a second ion channel gap width, and the monolithic electrode layer, wherein each ion channel and each of the plurality of electrodes are located within the monolithic electrode layer, and wherein the first ion channel gap width is greater than the second ion channel gap width.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/ROBERT H KIM/Supervisory Patent Examiner, Art Unit 2881